DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 12/13/18 has been fully considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hachenberg et al (US 9,393,088) in view of Piascik et al (US 2016/0226323).
Regarding claim 16, Hachenberg et al teach a method for producing a material layer of a shaped body of green compact (Abstract), said method comprising: 
applying a suspension or mixture with a binding agent and solid particles through a template onto a base area for obtaining a green body (Col. 2, lines 60-65), 
driving the binding agent out of the green body, in particular by debindering (Col. 2, lines 11-17); and 
creating a permanent cohesion of the solid particles by at least one of heating 
However, Hachenberg et al fail to disclose the produced material layer with a layer thickness between 0.5 and 500 microns.
Piascik et al teach a method of manufacturing laminated stator cores to interact with a rotor and the laminations (Fig. 3, 18) are coated with barrier layer (32) where the layer thickness is between 0.1 and 10 microns (Page 3; Para. 0020, Last 4 lines), in order to obtain the laminated cores that are capable of prolonged and reliable operation in highly elevated temperature environments (Page 1; Para. 0004).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of making a material layer of a shaped body of green compact as taught by Hachenberg et al by applying the barrier layer with the thickness between 0.1 and 10 microns, as taught by Piascik et al, in order to produce a laminated rotor core with the material layer, well within the claimed range of 0.1 to 500 microns, and the core which is capable of prolonged and reliable operation in highly elevated temperature environments.
Regarding claim 20, Hachenberg et al teach the solid particles comprise particles of at least one of an electrically and magnetically conductive material, such as metal particles (Col. 2, line 65).

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hachenberg et al in view of Piascik et al and further view of Suzuki et al (US 8,524,147).
Regarding claim 21, Hachenberg et al in view of Piascik et al teach a method for producing a material layer of a shaped body of green compact (Abstract) including 
However, Hachenberg et al in view of Piascik et al fail to disclose these metal particles are of soft-magnetic material.
Suzuki et al teach a method of making powder green compacts where metal powder is compacted in a mold into powder green compact devices to be sintered to produce automobile parts, machinery parts and magnetic materials (Col. 1, lines 20-28), well known as rotor, stator or motor of the vehicle, in order to obtain sintered compacts having high strength and highly complicated inner structure and shape (Col. 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of making a material layer of a shaped body of green compact as taught by Hachenberg et al in view of Piascik et al by applying the method of making powder green compacts of magnetic material, of more or less soft due to its magnetic characteristics, as taught by Suzuki et al in order produce automobile parts such as rotor, stator or motor parts of the vehicle with high strength and a variety of complicated inner structure and shape.

Response to Arguments
Applicants’ arguments with respect to claim 16 have been considered but are moot because the arguments do not apply to any issues of the references being used in the current rejection. About the new claim 34, it recites the limitation of furthering the solid particles, therefore it belongs to the Species I-C that are withdrawn in the Election/Restriction requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action. In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 6, 2022